Citation Nr: 1819789	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 23, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously remanded by the Board in May 2014.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In July 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The most probative evidence does not reflect that prior to June 23, 2016, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, prior to June 23, 2016, are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - TDIU

The Veteran seeks entitlement to a TDIU, prior to June 23, 2016.  A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (a) (2017).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In this case, the Veteran has indicated that he had to stop working as a corrections officer in 2007, in part, due to his service-connected PTSD.  See, July 2012 Board hearing transcript.  The issue of entitlement to a TDIU was raised and is part and parcel to the Veteran's claim for an increased rating for his service-connected PTSD.  Therefore, the relevant appeal period for the issue is from November 5, 2008, one year prior to receipt of the claim, through June 22, 2016.  See 38 C.F.R. § 3.400 (o) (2).  Prior to June 23, 2016, the Veteran was service connected solely for PTSD rated as 30 percent disabling from August 29, 2008 through November 3, 2009 and 50 percent disabling from November 4, 2009.  His combined rating for compensation was 30 percent prior to November 4, 2009 and 50 percent from November 4, 2009.  Accordingly, the schedular percentage requirements for a TDIU were not met prior to June 23, 2016, as the Veteran did not have a single service-connected disability rated as 60 percent disabling during that period.  See 38 C.F.R. § 4.16 (a).  Nevertheless, the Board will consider whether the Veteran's service-connected disability prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16 (b) prior to June 23, 2016.

It is noted that, from June 23, 2016, the Veteran has had multiple service-connected disabilities ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined schedular rating to 100 percent.  The Veteran has also been awarded special monthly compensation pursuant to 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  As such, entitlement to a TDIU from June 23, 2016 has been rendered moot.

The Veteran was last employed in March 2008 as a corrections officer.  See, VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received September 2014.  The Veteran asserted that he left his position as a corrections officer partly due to his service-connected PTSD.  See, July 2012 Board hearing transcript.   

The Board notes that, pursuant to the May 2014 Board remand, the RO sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in August 2014, in order to determine the Veteran's employment status and education.  However, the Veteran did not return a completed VA Form 21-8940.  The Board further notes that at the August 2011 VA PTSD examination the Veteran stated that he graduated from high school and completed a two year business diploma.    

The Veteran underwent a VA PTSD examination in October 2008.  The examiner noted PTSD-related symptoms of nightmares two to three times per month.  The Veteran stated he does not currently have emotional difficulty.  He further stated that for the past ten years he worked at the Department of Corrections and found it to be an extremely stressful work environment and retired early because he could no longer cope with the stress of the job.  The Veteran stated he retired in March 2007.  The VA examiner noted that the Veteran was capable of performing his activities of daily living and does so routinely and independently.  

The Veteran was provided a second VA PTSD examination in December 2009.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he has nightmares several times a month and is a loner.  He further stated that it does not bother him to be around people and that he goes shopping.  The Veteran stated his relationship with his wife is sound.  The Veteran reported that he worked for the previous 10 years as a correctional officer, that he did well on the job, and that he dealt with his symptoms much better when he was working.  The VA examiner stated that the Veteran's service-connected PTSD would cause a mild degree of impairment in occupational functioning. 

The Veteran was provided a VA PTSD examination in August 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran had PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attack, chronic sleep impairment and mild memory loss.  The Veteran reported that he was last employed with the Department of Corrections and stopped working two years ago when he reached the age of retirement.  The Veteran further reported that he had stress on the job but was never written up or fired and had no significant problems relating to others on the job.  The August 2011 VA examiner summarized the Veteran's level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In view of the above, the Board finds that the probative evidence of record for the period prior to June 23, 2016, does not establish that it was at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experiences as a result of his sole service-connected PTSD.  

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected PTSD had an impact on his occupational functioning.  In that regard, the evidence clearly shows that the Veteran's service-connected PTSD would cause intermittent periods of inability to perform occupational tasks.

Furthermore, the Veteran presented competent and credible lay witness testimony that his activity level was affected by stress related to his service-connected PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds the statements from the Veteran credible as to the Veteran's inability to perform a full range of work inasmuch as they are consistent with the other evidence of record.  However, the Board finds that the Veteran's statements are inconsistent with the other evidence of record, which reflect a level of disability that does not render the Veteran unable to secure or follow a substantially gainful occupation.  Therefore, the Board affords little probative value to the lay witness statements from the Veteran inasmuch as they assert that the Veteran was unemployable, prior to June 23, 2016, due to his service-connected PTSD.

The Board instead affords great probative weight to the opinions from the VA examiners.  The December 2009 VA examiner, examined the Veteran, reviewed his medical records, and provided statements as to the relative level of severity of the Veteran's PTSD.  The VA examiner opined that the Veteran's PTSD would mildly affect his occupation.  The August 2011 VA examiner opined that the Veteran's service-connected PTSD would cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board affords probative weight to these opinions because they were based on and are consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, due to his service-connected PTSD, the Veteran was limited to positions that do not involve extensive stress.  The Board concludes that, as the Veteran was able to perform essentially a reduced range of work, prior to June 23, 2016, he was not unable to secure or follow a substantially gainful occupation due solely to his service-connected PTSD.  See 38 C.F.R. § 4.16.

In determining whether the Veteran is entitled to a TDIU the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he has a two-year business diploma.  The Board finds that the Veteran's level of education does not preclude his ability to perform a reduced range of work, not involving excessive stress.  

In view of the foregoing, the most probative evidence of record does not establish that, prior June 23, 2016, it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected PTSD.  The Veteran's service-connected PTSD limited him to occupations not involving excessive stress.  As the preponderance of the evidence is against entitlement to a TDIU prior June 23, 2016, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted prior to June 23, 2016.  



ORDER

Entitlement to a TDIU, prior to June 23, 2016, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


